Citation Nr: 0912568	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 
1968.

The issue on appeal was most recently before the Board in 
December 2006.  The Veteran appealed the Board's December 
2006 denial to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated September 11, 2008, 
the Court remanded this matter to the Board for compliance 
with the instructions included in the August 2008 Joint 
Motion for Partial Remand.  

The Board notes that the Veteran appeared at a February 2006 
hearing before the Board at the RO.  A transcript is of 
record.    

The Board additionally notes that in the aforementioned Joint 
Motion for Partial Remand, the Veteran expressly abandoned 
his appeal for entitlement to service connection for 
residuals of a back injury and for sinusitis, which were 
denied in the Board's December 2006 decision.  These issues 
were dismissed by the Court's order issued on September 11, 
2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue before the Board involves a claim of entitlement to 
service connection for residuals of a head injury.  The 
Veteran and his representative assert that his headaches are 
a residual of a head injury arising from an accident due to a 
parachute jump in service.

At a February 2006 hearing before the Board at the RO, the 
Veteran testified that he slammed into a canyon wall while 
parachuting 500 feet above ground while in service.  Various 
service treatment record from January 1967 to October 1967 
show that the Veteran was seen for complaints of headaches.  
An October 1967 medical entry reveals that the Veteran 
recalled no head trauma other than "banging his head" on a 
jump in April 1967.  

Post service treatment records show that the Veteran was seen 
for headaches at the VA as early as December 1996.  The most 
current evidence of record is a January 2009 VA letter 
showing that the Veteran has headaches that occurred 4 to 5 
times a week. 

The Board notes that the Veteran was provided VA examinations 
in December 2003 and June 2006 in which the Veteran's 
cervical spine disability was addressed.  As noted in the 
August 2008 Joint Motion for Partial Remand, the VA 
examinations did not determine whether the Veteran's in 
service and post service complaints of and treatments for 
headaches were related to his head injury in service. 

The Board additionally notes that a January 2009 letter from 
a VA physician was submitted.  It was the opinion of the VA 
physician that the Veteran's chronic neck pains and headaches 
are related to degenerative disc disease of the cervical 
spine and migraines; and that the Veteran's spinal conditions 
are, in all likelihood, related to the injuries that the 
Veteran reports having sustained during his military service.  

Consequently, the Board believes that a VA examination is 
necessary before it can proceed with appellate review.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of the claimed residuals of 
head injury (to include headaches and/or 
cervical spine disability).  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner 
should respond the following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
headaches are causally related to 
service, including parachute jumps during 
service?

b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
cervical spine disability is causally 
related to service, including parachute 
jumps during service?

The VA examiner should offer a rationale 
for all opinions expressed and should 
also address the opinion offered in the 
January 2009 letter from the VA 
physician.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for residuals of head injury 
(to include headaches and/or cervical 
spine disability).  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


